                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                 )
                                           )
 v.                                        )
                                           ) Docket No. 2:16-cr-037-NT
 JUAN ANDINO-TIRADO,                       )
                                           )
                      Defendant.           )


                ORDER ON DEFENDANT’S MOTION FOR
          APPOINTMENT OF COUNSEL AND MOTION FOR REVIEW

         After pleading guilty to, and being sentenced for, a Hobbs Act robbery and

brandishing a firearm in furtherance of a crime of violence, the Defendant Juan

Andino-Tirado has submitted a letter requesting the appointment of counsel to review

his case in light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018). In Dimaya, the

Supreme Court invalidated as vague the residual clause found at 18 U.S.C. § 16(b),

which defined a “crime of violence” to include “any other offense that is a felony and

that, by its nature, involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense.” The

Court of Appeals for the First Circuit has recently held that Dimaya does not govern

the similarly-worded residual clause in 18 U.S.C. § 924(c)(3)(B), which does not

require categorical analysis and allows a case-specific assessment of the facts. See

United States v. Douglas, 907 F.3d 1, 13-15 (1st Cir. 2018) (upholding § 924(c)(3)(B)

under case-specific approach); Brown v. United States, 906 F.3d 159, 162-63 (1st Cir.

2018).
       At the Defendant’s Rule 11 hearing, the Defendant admitted breaking into the

home of the victim while brandishing a knife. His two accomplices brandished

firearms. The conspirators stole drugs and money from the victim before they fled.

Because I am not bound by a categorical analysis, I can easily conclude that the Hobbs

Act robbery, committed in the manner described in the Prosecution Version of the

offense, was a crime of violence under either the force 1 or residual clause of 18 U.S.C.

§ 924(c)(3).

       Because I find that the holding in Dimaya does not apply to the Defendant’s

case and that the appointment of counsel would have no effect on my determination,

I DENY the motion for appointment of counsel and I DENY the motion for review.

       SO ORDERED.

                                                       /s/ Nancy Torresen
                                                       United States Chief District Judge

Dated this 26th day of November, 2018.




1       The First Circuit has also held that any possible infirmity of section 924(c)’s residual clause
provides no basis for finding error because Hobbs Act robbery qualifies as a crime of violence under
the force clause of section 924(c). United States v. Garcia-Ortiz, 904 F.3d 102 (1st Cir. 2018).


                                                  2
